Citation Nr: 1033199	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-06 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral knee disability.

2.   Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure.
 
3.  Entitlement to an evaluation in excess of 20 percent for a 
service-connected 
low back disability.

4.  Entitlement to a compensable evaluation for erectile 
dysfunction.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to July 1971, 
to include service in Vietnam from August 1965 to August 1966.   

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The matters were previously before the Board in May 2008, at 
which time they were remanded for further development and due 
process considerations.

During the pendency of this appeal, the Veteran's claims file was 
transferred to the jurisdiction of the Montgomery, Alabama RO, 
which has certified the case for appellate review.

The Veteran presented sworn testimony in support of his appeal 
during an April 2008 hearing at the RO before the undersigned 
acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a skin 
disability and to increased evaluations for a back disability and 
erectile dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a rating decision dated in June 2002, the RO denied 
service connection for bilateral knee disability.  The Veteran 
was notified of his right to appeal, but a timely appeal was not 
filed.

2.  Evidence added to the record since the June 2002 rating 
decision, considered in conjunction with the record as a whole, 
is new, but does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim, and does not raise a reasonable 
possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The RO's decision of June 2002, which denied entitlement to 
service connection for bilateral knee disability, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2009).  

2.  New and material evidence has not been received to reopen the 
Veteran's claim for entitlement to service connection for 
bilateral knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued a 
decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, the 
Secretary must look at the bases for the denial in the prior 
decision and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  
Further, in providing instruction as to what information would be 
considered "new and material", the Court indicated that 
"material" evidence would include (1) evidence on an element 
where the claimant initially failed to submit any competent 
evidence; (2) evidence on an element where the previously 
submitted evidence was found to be insufficient; (3) evidence on 
an element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an evidentiary 
presumption had been rebutted; or (4) some combination or 
variation of the above three situations.  "New" evidence would 
be considered new only if it had not been submitted previously to 
VA and was neither "cumulative nor redundant" of evidence 
already in the record.  

With respect to the issue on appeal, the agency of original 
jurisdiction, issued letters to the Veteran in July 2003, January 
2004, and May 2008, which notified the Veteran that new and 
material evidence could be submitted to reopen his claim, 
indicated what type of evidence would qualify as "new" 
evidence, and specifically informed him of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in the 
previous denial.  

With regard to the duty to assist, the claims file contains the 
Veteran's service medical records and VA and private outpatient 
treatment records, and a VA examination report.  Additionally, 
the claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 
 
A VA examination and opinion with respect to the issue on appeal 
was obtained in February 2010.   38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination and opinion 
obtained in this case is more than adequate, as it was based on 
detailed and thorough physical examination.  The examiner also 
provided a well-supported rationale for his opinion.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination and opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c) (4).

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder. Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record. Indeed, the 
Federal Circuit has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence. 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

If all of the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2009).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009). 

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection. 
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence). 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
or aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of notice of the decision. 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2009).  If a claim of entitlement to 
service connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

VA promulgated amended regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). There was a new 
provision, 38 C.F.R. § 3.156(a), which redefined the definition 
of "new and material evidence."  This provision is applicable 
only for claims filed on or after August 29, 2001.  The Veteran 
filed his claim to reopen in June 2003.  Therefore, the Board 
finds that the post August 29, 2001 standard of review should be 
applied.

"New" evidence is existing evidence not previously submitted to 
agency decision makers. " Material" evidence is existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the "credibility of the evidence is to be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).



Legal Analysis

The Veteran asserts that new and material evidence has been 
submitted to reopen his claim for entitlement to service 
connection for bilateral knee disability.  The record reflects 
that in an August 1971 determination, the RO denied service 
connection for such disability on the basis that although the 
record showed that the Veteran was treated for such condition in 
service, it was apparently acute and transitory and it responded 
to treatment.  The RO also noted that no residuals were recorded 
in his report of examination at the time of his discharge.  No 
appeal was taken from that determination, and there has been no 
allegation of CUE in that regard. As such, it is final. 38 
U.S.C.A. § 7105.

In February 1973, the Veteran filed a claim to reopen his 
previously denied claim for entitlement to service connection for 
bilateral knee disability.  However, in a March 1973 
determination, the RO found that new and material had not been 
submitted to reopen such claim because although the Veteran had 
submitted a doctor's affidavit, such statement did not reveal any 
physical findings related to his bilateral knee condition.  No 
appeal was taken from that determination, and there has been no 
allegation of CUE in that regard.  As such, it is final. 38 
U.S.C.A. § 7105.

In August 1981, the Veteran again filed a claim to reopen his 
previously denied claim for entitlement to service connection for 
bilateral knee disability.  However, in an August 1981 
determination, the RO found that new and material had not been 
submitted to reopen such claim because the Veteran had not 
submitted any evidence to show that he had a current knee 
disability that existed since his discharge from service.  No 
appeal was taken from that determination, and there has been no 
allegation of CUE in that regard. As such, it is final. 38 
U.S.C.A. § 7105.

In October 1982, the Veteran again filed a claim to reopen his 
previously denied claim for entitlement to service connection for 
bilateral knee disability.   In a January 1983 decision, the RO 
reopened such claim but denied it on the basis that the Veteran's 
current knee problems were not shown to have been incurred in or 
aggravated by his period of military service nor was a basis 
shown that related the same problems to his service.  The Veteran 
appealed the RO's decision to the Board, which in a February 1984 
decision, denied the claim on the basis that although the Veteran 
reported experiencing sports-related knee problems in service, 
his service treatment records were devoid of objective findings 
and diagnosis of knee disorder, other than an acute and 
transitory tendinitis.  The Board also noted that although 
minimal degenerative arthritis of the knees was diagnosed in 
1982, it was not present in service or within the presumptive 
period.  There has been no allegation of CUE in that decision.  
As such, it is final. 38 U.S.C.A. § 7104.

In March 2001, the Veteran again filed a claim to reopen his 
previously denied claim for entitlement to service connection for 
bilateral knee disability.  However, in a June 2001 
determination, the RO confirmed its previous denials because the 
Veteran did not provide new and material evidence to support his 
claim.  No appeal was taken from that determination, and there 
has been no allegation of CUE in that regard.  As such, it is 
final. 38 U.S.C.A. § 7105.
 
The last prior denial of record is a June 2002 RO rating decision 
in which the RO denied service connection on the basis that the 
evidence did not show that the Veteran's bilateral knee 
degenerative joint disease was related to the Veteran's service-
connected low back disability, nor was there any evidence of such 
disability during the Veteran's military service.  No appeal was 
taken from that determination, and there has been no allegation 
of CUE in that regard.  As such, it is final. 38 U.S.C.A. § 7105.

The evidence of record at the time of the June 2002 RO denial 
includes the Veteran's service treatment records which show 
complaints of, and treatment for knee pain.  The evidence of 
record also includes VA and private treatment records showing 
diagnoses of, and treatment for, knee degenerative joint disease.  
Such evidence also includes a December 1982 VA examination report 
which showed that the Veteran had minimal degenerative changes of 
both knees.  It also includes an April 2002 VA examination report 
in which the examiner reported that it was not as likely as not 
that the Veteran's knee problems were related to his service-
connected back disability.
The evidence received since the final June 2002 RO decision 
includes private and VA outpatient treatment records showing 
treatment, including a total right knee replacement, for 
bilateral knee disability.  The evidence also received includes a 
February 2010 VA examination report in which the examiner noted 
that:

The Veteran had quadriceps tendonitis in 
service.  It is noted to have resolved in 
service.  The preponderance of medical 
opinion does not support a self-limiting 
tendinous injury as a cause of degenerative 
joint disease.  In my opinion, the 
Veteran's left knee degenerative joint 
disease was less likely as not caused by or 
related to or worsened beyond natural 
progression by the Veteran's quadriceps 
tendonitis in service. There is no 
documentation of right knee problems in 
service.  In my opinion, the Veteran's 
degenerative joint disease of the right 
knee, status post TKA is less likely as not 
caused by or related to or worsened beyond 
natural progression by military service.

This additional evidence is new because it was not of record at 
the time of the prior final RO denial in June 2002.  Further, 
this evidence relates to an unestablished fact necessary to 
substantiate the claim, namely whether the Veteran's current 
bilateral knee disability is related to service.   However, this 
evidence, particularly the February 2010 VA medical opinion, in 
which the examiner opined that the Veteran's current bilateral 
knee disability was not caused by, related to, or worsened beyond 
the natural progression of the Veteran's quadriceps tendonitis in 
service, is not material because when considered by itself, or 
with previous evidence of record, does not raise a reasonable 
possibility of substantiating the claim.

Further, with respect to the statements of the Veteran, the Board 
acknowledges that he is competent to provide statements as to his 
observations.  However, he is not competent to offer an opinion 
as to a medical diagnosis or medical causation. As such, the 
additional statements by the Veteran while new, are not material 
evidence. See Pollard v. Brown, 6 Vet. App. 11 (1993) (lay 
assertions, even if new, still would not be material evidence); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly holding 
that if lay assertions of medical causation will not suffice 
initially to establish a plausible basis for the claim, then it 
necessarily follows that such assertions cannot serve as a 
predicate to reopen a claim).

Accordingly, the Board finds that new and material evidence has 
not been received to reopen the Veteran's claim for service 
connection for bilateral knee disability.


ORDER

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for bilateral knee 
disability, the claim is not reopened, and the appeal is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2009).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for entitlement to service 
connection for a skin disability, to include as due to herbicide 
exposure, post service treatment records and a September 2009 VA 
examination report shows that the Veteran has been diagnosed 
with, and treated for a skin rash that has been variously 
diagnosed as tinea pedis, tinea versicolor, tinea cruris, tinea 
corporus, psoriasis, pruritis, and/or follicular eczema with 
intertrigo.  The Veteran's service treatment records also show 
that in May 1958, April 1965, and October 1970, he complained of, 
and was treated for a skin rash, including tinea pedis, on his 
feet, right arm and groin.  An April 1953 Report of Medical 
Examination also shows that the examiner reported that the 
Veteran had dry skin that caused spots over the upper part of the 
Veteran's body.  With respect to an opinion as to the etiology of 
the Veteran's skin disability, a September 2009 VA examination 
report shows that the examiner opined that the Veteran's skin 
condition was less likely than not related that the rash that 
occurred while in service.  However, in reviewing the opinion, 
the Board observes that the examiner, who indicated that the 
claims file had been reviewed, failed to provide a rationale for 
the opinion stated.  Therefore, the Board finds that the 
September 2009 VA opinion as to the etiology of the Veteran's 
skin disability is inadequate and that a new VA examination and 
opinion is warranted.  Such information is necessary in order to 
properly adjudicate the Veteran's claims.

With respect to the Veteran's claims for increased evaluations 
for his service-connected low back and erectile dysfunction 
disabilities, the record demonstrates that the Veteran was last 
afforded VA examinations to determine the current nature and 
severity of such conditions in 2004.  The Court has held that 
where the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. App. 
480. 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  Further, although the record contains VA outpatient 
treatment records, such records are not fully responsive to the 
criteria used to evaluate the Veteran's increased rating claims. 
Therefore, the Board finds that a more current examination is 
necessary for the proper adjudication of the Veteran's service-
connected low back and erectile dysfunction claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
skin, erectile dysfunction, and low back 
disabilities.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

2.   The Veteran should then be afforded a 
VA examination by the appropriate 
specialist (s) to determine the nature and 
etiology of his skin disability.  All skin 
conditions should be identified.  The 
examiner should be requested to furnish an 
opinion concerning whether it is at least 
as likely as not that the Veteran's current 
skin disability is etiologically related to 
his service in the military, to include his 
documented in-skin symptomatology, 
including rashes and tinea pedis.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner in 
conjunction with the examination and the 
review of the claims folder must be noted 
in the examination report.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
(s) to determine the nature and extent of 
his low back disability.  The examiner 
should specifically indicate the ranges of 
back motion, including forward flexion, 
extension, left and right lateral flexion, 
and left and right rotation and comment on 
any neurological impairment.

The examiner should also comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the subjective 
complaints of pain, the examiner should be 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability and the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to the 
service-connected disability.  The examiner 
should also document whether the Veteran 
experiences incapacitating episodes and, if 
so, the nature, extent, and duration of 
such episodes.

All necessary tests should be performed.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination and the review of the claims 
folder must be noted in the examination 
report.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
(s) to determine the nature and extent of 
his erectile dysfunction.

The examiner should specifically comment on 
whether there is penile deformity with loss 
of erectile power.  
All necessary tests should be performed.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination and the review of the claims 
folder must be noted in the examination 
report.
	
4.  Following completion of the above, 
readjudicate the issues on appeal.   If any 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond
		
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


